BOWEN, Presiding Judge.
This is an appeal from the denial of a petition for post-conviction relief. The petitioner challenges his 1991 conviction for first degree robbery. On motion of the attorney general, this cause is remanded to the circuit court with directions that within 28 days from the date of this opinion, the circuit court file in this Court an order indicating the basis for its denial of the petition for post-conviction relief. See Henderson v. State, 570 So.2d 879 (Ala.Cr.App.1990).
REMANDED WITH INSTRUCTIONS.*
All Judges concur.

 [Reporter of Decisions' note: On June 18, 1993, on return to the remand, the Court of Criminal Appeals affirmed, by an unpublished memorandum.]